
	

114 HR 187 IH: No Budget, No Pay Act
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 187
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Cooper (for himself, Mr. Ribble, Mr. Bera, Mr. DeSantis, Mr. Himes, Mr. Cook, Mr. Lipinski, Ms. Brownley of California, Mr. Peters, Mr. Perry, Mr. Buchanan, Mr. Lance, and Ms. Sinema) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To provide that Members of Congress may not receive pay after October 1 of any fiscal year in which
			 Congress has not approved a concurrent resolution on the budget and passed
			 the regular appropriations bills.
	
	
		1.Short titleThis Act may be cited as the No Budget, No Pay Act.
		2.DefinitionIn this section, the term Member of Congress—
			(1)has the meaning given under section 2106 of title 5, United States Code; and
			(2)does not include the Vice President.
			3.Timely approval of concurrent resolution on the budget and the appropriations billsIf both Houses of Congress have not approved a concurrent resolution on the budget as described
			 under section 301 of the Congressional Budget and Impoundment Control Act
			 of 1974 (2 U.S.C. 632) for a fiscal year before October 1 of that fiscal
			 year and have not passed all the regular appropriations bills for the next
			 fiscal year before October 1 of that fiscal year, the pay of each Member
			 of Congress may not be paid for each day following that October 1 until
			 the date on which both Houses of Congress approve a concurrent resolution
			 on the budget for that fiscal year and all the regular appropriations
			 bills.
		4.No pay without concurrent resolution on the budget and the appropriations bills
			(a)In generalNotwithstanding any other provision of law, no funds may be appropriated or otherwise be made
			 available from the United States Treasury for the pay of any Member of
			 Congress during any period determined by the Chairpersons of the Committee
			 on the Budget and the Committee on Appropriations of the Senate or the
			 Chairpersons of the Committee on the Budget and the Committee on
			 Appropriations of the House of Representatives under section 5.
			(b)No retroactive payA Member of Congress may not receive pay for any period determined by the Chairpersons of the
			 Committee on the Budget and the Committee on Appropriations of the Senate
			 or the Chairpersons of the Committee on the Budget and the Committee on
			 Appropriations of the House of Representatives under section 5, at any
			 time after the end of that period.
			5.Determinations
			(a)Senate
				(1)Request for certificationsOn October 1 of each year, the Secretary of the Senate shall submit a request to the Chairpersons
			 of the Committee on the Budget and the Committee on Appropriations of the
			 Senate for certification of determinations made under paragraph (2) (A)
			 and (B).
				(2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the Senate
			 shall—
					(A)on October 1 of each year, make a determination of whether Congress is in compliance with section 3
			 and whether Senators may not be paid under that section;
					(B)determine the period of days following each October 1 that Senators may not be paid under section
			 3; and
					(C)provide timely certification of the determinations under subparagraphs (A) and (B) upon the request
			 of the Secretary of the Senate.
					(b)House of Representatives
				(1)Request for certificationsOn October 1 of each year, the Chief Administrative Officer of the House of Representatives shall
			 submit a request to the Chairpersons of the Committee on the Budget and
			 the Committee on Appropriations of the House of Representatives for
			 certification of determinations made under paragraph (2) (A) and (B).
				(2)DeterminationsThe Chairpersons of the Committee on the Budget and the Committee on Appropriations of the House of
			 Representatives shall—
					(A)on October 1 of each year, make a determination of whether Congress is in compliance with section 3
			 and whether Members of the House of Representatives may not be paid under
			 that section;
					(B)determine the period of days following each October 1 that Members of the House of Representatives
			 may not be paid under section 3; and
					(C)provide timely certification of the determinations under subparagraph (A) and (B) upon the request
			 of the Chief Administrative Officer of the House of Representatives.
					6.Effective dateThis section shall take effect on February 1, 2017.
		
